 18-60805-BPH Doc#: 33 Filed: 12/17/18 Entered: 12/17/18 08:21:10 Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA

In re                              )       Case No. 18-60805-7
                                   )
JOSEPH H KRUTSCH dba               )
406 PORTABLE WELDING               )
                                   )

                     Debtor.



           ORDER ON MOTION TO MODIFY STAY AND STRIKING HEARING


        In this Chapter 7 case, The Bank of New York Mellon f/k/a The Bank of New York as

successor trustee for JPMorgan Chase Bank, N.A., as Trustee for the benefit of the

Certificateholders of Popular ABS, Inc. Mortgage Pass-Through Certificates Series 2006-B at

C/O Ocwen Loan Servicing, LLC (“Creditor”) filed a Motion to Modify Stay on September 11,

2018. In accordance with Mont. LBR 4001-1, Mont. LBR 9013-1 and Mont. LBF 8, Creditor

attached a “Notice” to its motion advising Debtor, and other parties in interest, such as the

Chapter 7 Trustee, that they had fourteen (14) days within which to respond to Creditor’s

motion. The Trustee filed an objection to Creditor’s Motion. On December 14, 2018, the

Trustee and Creditor filed a Stipulation resolving the Trustee’s objection to Debtor’s Motion. In

accordance with the Stipulation,

        IT IS ORDERED the stay afforded by § 362(a) of the Bankruptcy Code is modified, as of

April 1, 2019, to permit The Bank of New York Mellon f/k/a The Bank of New York as
 18-60805-BPH Doc#: 33 Filed: 12/17/18 Entered: 12/17/18 08:21:10 Page 2 of 2




successor trustee for JPMorgan Chase Bank, N.A., as Trustee for the benefit of the

Certificateholders of Popular ABS, Inc. Mortgage Pass-Through Certificates Series 2006-B at

C/O Ocwen Loan Servicing, LLC to pursue its non-bankruptcy remedies against the following

property of the estate:

       Lot 77 of Spring Creek Ranch located in the N1/2 of Section 3, Township 10 North,
       Range 5 West, P.M.M., as disclosed by Certificate of Survey filed under Document
       Number 426619/E, records of Lewis and Clark County, Montana.

       IT IS ALSO ORDERED that the hearing scheduled for January 8, 2019 at 9:00 AM is

vacated.


                                                            
